[Cite as State v. White, 2012-Ohio-4058.]




          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                    No. 97886



                                     STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                        TROY WHITE
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                Criminal Appeal from the
                          Cuyahoga County Court of Common Pleas
                                   Case No. CR-431593

        BEFORE: Boyle, P.J., Cooney, J., and Kilbane, J.

        RELEASED AND JOURNALIZED:                         September 6, 2012
[Cite as State v. White, 2012-Ohio-4058.]
FOR APPELLANT

Troy White, pro se
Inmate No. 300-919
North Central Correctional Institution
P.O. Box 1812
Marion, Ohio 43302-1812


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor
BY: Kristen L. Sobieski
        T. Allan Regas
Assistant County Prosecutors
8th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
[Cite as State v. White, 2012-Ohio-4058.]
MARY J. BOYLE, P.J.:

        {¶1} Defendant-appellant, Troy White, appeals pro se the trial court’s denial of his

“motion to correct and certify the records,” raising two assignments of error:

                                            Assignment of Error One

        The trial court committed reversible error and the appellant was prejudice[d]
        when the trial court denied appellant’s motion to correct and certify the records
        for appellant’s immediate release.

                                        Assignment of Error Two

        The trial court was in error and the appellant was prejudice[d] when the trial
        court ruled six days after the state filed their brief in opposition to appellant’s,
        without entertaining, hearing, and ruling on the merits of the appellant’s rebuttal
        to the state’s response.

        {¶2} Finding no merit to the appeal, we affirm.

                                              Release from Prison

        {¶3} White believes that his prison term has expired, and therefore, he should be

released from prison.       The record reveals that White is currently incarcerated at the North

Central Correctional Institution in Marion, Ohio.            White filed his motion to correct and

certify the records in criminal case numbers CR-431593 and CR-288131 — two cases where

White’s sentences were ordered to be served concurrent with a prison term that he was serving

in West Virginia.         According to White, he completed his West Virginia sentence in

November 2007, and therefore, the Ohio Department of Rehabilitation and Correction (“Ohio

DRC”) has no authority to continue to hold him.
[Cite as State v. White, 2012-Ohio-4058.]
        {¶4} The state opposed the motion, arguing that White has failed to demonstrate any

error in the calculation of his sentence, pointing out that, although White had been released

from the West Virginia correctional facility, he was later found to be in violation of the

conditions of his parole and was re-incarcerated there.    Relying on White’s own exhibit — a

letter dated December 2, 2010, and sent to White at the West Virginia correctional facility —

the state argued that White has already been told the reasons why his term has not expired.

Specifically, the letter provided in pertinent part:

        In other words, you never became available to our agency * * * after you were
        declared a parole violator at large on 7-9-02. As a result, your Ohio time on
        this case (Cuyahoga County Case No. CR-288131 * * *) never started running
        after that date. It remains stopped/tolled presently and will not begin running
        again until the day you are returned to Ohio Department of Correction custody
        under this prison number.

        Therefore, after you are granted a release from the West Virginia Department of
        Corrections, our agency will initiate the process of extraditing you back to
        Ohio, where the Ohio Parole Board will oversee a hearing in order to ascertain
        your status within the ODRC.

        {¶5} According to the state, White was later returned to the Ohio DRC in January

2011 and notified that his maximum Ohio sentence would expire on October 3, 2012.

        {¶6} White subsequently filed his motion to correct and certify the records, asking

the trial court to release him from prison.    The trial court denied the motion, and White now

appeals.

        {¶7} It is well settled that “[h]abeas corpus * * * is the appropriate action for persons
claiming entitlement to immediate release from prison.”      State ex rel. Johnson v. Ohio Parole

Bd., 80 Ohio St.3d 140, 141, 684 N.E.2d 1227 (1997), citing State ex rel. Lemmon v. Ohio

Adult Parole Auth., 78 Ohio St.3d 186, 188, 677 N.E.2d 347 (1997).            Moreover, one of the

basic requirements for the issuance of a writ of habeas corpus is that, regardless of where the

petitioner was convicted, the petition can only be brought and proceed in the county where he

is actually incarcerated. Thomas v. Tibbals, 8th Dist. No. 97519, 2011-Ohio- 6087, citing

Bridges v. McMackin, 44 Ohio St.3d 135, 541 N.E.2d 1035 (1989).

       {¶8} Here, White cannot circumvent the mandatory statutory pleading requirements

for instituting a habeas corpus action, i.e., attachment of commitment papers and verification,

by simply filing a “motion to correct and certify the records.”           See Lemmon at 188.

Likewise, White must bring his petition in the county where he is actually incarcerated.

Because White is not incarcerated in Cuyahoga County, the trial court lacks jurisdiction to

even address a petition for a writ of habeas corpus. See R.C. 2725.03.            Accordingly, we

find no error in the trial court’s denial of White’s motion without first holding a hearing.

       {¶9} White’s two assignments of error are overruled.

       {¶10} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.
[Cite as State v. White, 2012-Ohio-4058.]
        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.    Case remanded to the trial court for execution

of sentence.

        A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




MARY J. BOYLE, PRESIDING JUDGE

COLLEEN CONWAY COONEY, J., and
MARY EILEEN KILBANE, J., CONCUR